UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4442



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRELL WATSON CARTER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:05-cr-00015-NKM-1)


Submitted:   January 17, 2008          Decided:     January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sidney H. Kirstein, Lynchburg, Virginia, for Appellant. John L.
Brownlee, United States Attorney, William F. Gould, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerrell Watson Carter pled guilty to possession with

intent to distribute 50 grams or more of cocaine base, in violation

of 21 U.S.C. § 841 (2000), and aiding and abetting the use of a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C. § 924(c) (2000).            On appeal, Carter claims that the

Government’s proffer at the Fed. R. Crim. P. 11 hearing was

insufficient    to    support   the   firearm     conviction    and    that   the

district    court    incorrectly      calculated    his     criminal    history

category.     The Government asserts the appeal should be dismissed

because Carter knowingly and voluntarily waived his right to

appeal.     Because    we   find   the   appeal    waiver    was   knowing    and

voluntary and that the issues raised by Carter are within the scope

of the waiver, we dismiss the appeal.

            Carter’s plea agreement contained an appellate waiver

that stated he waived the right to appeal “any and all issues

related to [his] guilty plea and sentencing.”               The record reveals

that Carter agreed to this waiver knowingly and voluntarily.*                 See

United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).



     *
      Although the district court failed to question Carter at the
Rule 11 hearing about the appellate waiver in violation of Fed. R.
Civ. P. 11(b)(N), because Carter does not assert that he was
unaware of the waiver or that the district court’s failure affected
the outcome of his guilty plea, he cannot establish plain error.
See United States v. General, 278 F.3d 389, 400 n.5 (4th Cir. 2002)
(holding that the district court’s failure to strictly comply with
Rule 11 is subject to plain error review).

                                      - 2 -
Moreover, Carter does not dispute that the issues he raises on

appeal fall within the purview of his appellate waiver.    See id. at

169-70.

          Accordingly, we dismiss Carter’s appeal.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                            DISMISSED




                              - 3 -